Title: To Alexander Hamilton from George Washington, [15 March 1791]
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, March 15, 1791]

By Virtue of the several Acts, the one entitled “An Act for raising and adding another regiment to the military establishment of the United States and for making further provision for the protection of the frontiers,” and the other entitled “An Act making an appropriation for the purpose therein mentioned,” I do hereby authorise and empower you by yourself or any other person or persons to borrow on behalf of the United States, within the said States or elsewhere a sum or sums not exceeding in the whole, three hundred and thirty two thousand six hundred & eighty six Dollars and twenty Cents, and to make or cause to be made for that purpose such Contract or Contracts as shall be necessary, and for the interest of the said States in conformity to the said several acts subject to the restrictions and limitations therein respectively contained; and also to this further restriction, that the United States shall have a right to reimburse the principal & interest of the monies which shall be borrowed in pursuance hereof, at the end of the present year or as soon thereafter as they shall think fit. And for so doing this shall be your sufficient warrant.
Given under my hand at the City of Philadelphia this fifteenth day of march in the year of our Lord one thousand seven hundred and ninety one.
Go. Washington

